Citation Nr: 1437705	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  08-38 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder with panic attacks.  



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to August 1970.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.
 
The Board notes that the Veteran's appeal had originally included the issues of entitlement to service connection for bilateral hearing loss, tinnitus, coronary artery disease, and hypertension.  However, the RO granted service connection for bilateral hearing loss in an August 2008 rating decision and for tinnitus in an October 2008 rating decision.  He did not appeal the disability ratings or effective dates assigned.  In addition, the Veteran never submitted a timely substantive appeal after the issuance of the July 2009 statement of the case (SOC) denying service connection for coronary artery disease and hypertension. 38 C.F.R. § 20.302 (2013).  The Veteran did file a new claim for service connection for coronary artery disease, but the claim was denied in a June 2014 rating decision, and a notice of disagreement has not been filed.  Accordingly, these no longer remain in appellate status, and no further consideration is required.

The Board also notes that the Veteran had appealed the initial disability rating assigned for his asbestosis. However, he did not submit a substantive appeal following the issuance of the March 2011 SOC.  He filed a new claim for an increased evaluation, but an April 2013 rating decision also denied that claim, and he did not submit a notice of disagreement.  Therefore, the issue of entitlement to an increased evaluation for asbestosis is not on appeal to the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records show that he reported becoming violent and wanting to kill people.  He was referred for a psychiatric consultation in service and was diagnosed with a personality disorder.  His post-service treatment records document various diagnoses of psychiatric disorders, including PTSD, depression, and bipolar disorder.  However, he has not been afforded a VA examination to determine whether any of these disorders are related to his symptomatology in service.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and offer him the opportunity to provide any additional information he can remember regarding his claimed stressors as well as inform him of the importance of providing as much detail as possible.  He should be asked to provide specific details of the claimed stressful events during service, such as the locations, dates, and identifying information concerning any other individuals involved in the events, including their ranks, units of assignments, or any other identifying details. 

2.  If additional information is provided by the Veteran, the AOJ should attempt to verify the alleged stressors.  

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any and all psychiatric disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including PTSD sub scales. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should identify all current psychiatric disorders. 

For each diagnosis identified other than PTSD, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service, including his symptomatology therein. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

Regarding PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events and any stressors related to fear of hostile military or terrorist activity may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied. If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including the fear of hostile military or terrorist activity (if applicable).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence. If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



